Title: To Thomas Jefferson from Robert Moss, 11 December 1807
From: Moss, Robert
To: Jefferson, Thomas


                        
                            Sir.
                            Alexandria 11h. December 1807.
                        
                        Understanding that the Office of Marshal of this District wold become vacant in a short time, I have taken
                            the liberty of becoming An Applicant to Supply the Vacancy, And have forwarded to the Secretary of State A veriety of
                            documents, stating My Capacity to fill that Office, which I have no doubt has Allready been laid before you—In Addition to
                            those, I will only beg leave to refer you to Genl. John Mason of Geo Town, who will give you every information respecting
                            my Character And Standing in Society—
                        Could I be persuaded that a general recommendation from the Citizens of this Place was necessary, on such An
                            Occasion, I would have Adopted that mode, but presuming that it was sufficient to procure the recommendations of A few,
                            who stand high in Public estimation, And whose integrety And Candor Could be relied on, I have persued that method—
                        Please pardon the liberty I have taken, In thus troubling you, And believe me to be very
                        Respectfully, Sir your Mot. Obe. Sert.
                        
                            R Moss.
                        
                    